GLICKSTEIN, Judge.
This is an appeal by a group of defendants against whom a total of $144,000 was awarded as compensatory and punitive damages. Appellants argue that the incident in question was light-hearted. The plaintiff/appellee characterizes the group’s conduct as that of a mob.
The record sustains, in the view of the majority, a finding by the jury of the defendants’ peers that they should be liable to the plaintiff/appellee for punitive damages based on the record before us. We opt not to itemize the various acts involved. Nevertheless, we are compelled to reverse both the awards for compensatory and punitive damages for two reasons. First, the plaintiff was entitled only to the compensatory damages which were proximately caused by the various defendants’ conduct. These damages were relatively nominal in nature and should have been confined by the trial court to the cost of the contract and the removal of the culvert. Second, the jury in this case may well have based their verdict for punitive damages on the compensatory damages or may have followed the instructions to the letter in this regard. The defendants were entitled to have the jury properly instructed on compensatory damages, whatever route the jury followed; and the possibility of the punitive damages aspect being tainted by the improper instruction on compensatory damages is too great to ignore.
We feel the parties’ other arguments are without merit. Appellants’ claim of illegal contract does not impress us, nor does ap-pellee’s contention that there was no objection to the instruction on compensatory damages. There was appropriate objection *70to introduction of the evidence upon which the instruction was based. The evidence of the cost of construction of the bridge should not have been admitted; and without its admission, the question of the instruction would and should not have arisen.
ANSTEAD, C.J., and WALDEN, J., concur.
ON MOTION FOR CLARIFICATION
PER CURIAM.
• The trial court is directed to retry the case on the issues of the amount of compensatory and punitive damages. The compensatory damages may not exceed the cost of the contract for installation of the culvert and the cost of removing the culvert. The instructions on punitive damages may be the same as given at trial.
ANSTEAD, C.J., and GLICKSTEIN and WALDEN, JJ., concur.